Citation Nr: 1136725	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, including due to exposure to Agent Orange.


WITNESS AT HEARINGS ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and a skin disorder (dermatitis).

In March 2008, as support for these claims, the Veteran testified at a hearing at the RO before an Acting Veterans Law Judge (VLJ) of the Board.

The Board subsequently, in January 2009, remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development included obtaining additional information concerning the traumatic events ("stressors") the Veteran alleged had led to his PTSD and, assuming there was verification of a stressor, having him undergo a VA compensation examination for a medical nexus opinion concerning whether he had PTSD as a consequence of a verified stressor.  He also was to undergo a VA compensation examination to ascertain all current skin disorders and for a medical nexus opinion concerning whether any skin disorder identified was attributable to his military service, including to the contact dermatitis he had experienced during service.

The Veteran had a VA compensation examination in August 2009 for his skin disorder claim and in September 2009 regarding his claim for PTSD.  And after considering the results of those examinations and the other evidence obtained pursuant to the other remand directives, the AMC issued an October 2009 decision granting the claim for service connection for PTSD and assigning an initial 50 percent rating retroactively effective from March 30, 2005.  Since the Veteran 

did not, in response, file a timely notice of disagreement (NOD) concerning this initial rating or effective date, the claim for PTSD was considered resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  So the only remaining claim at issue concerned whether he was entitled to service connection for a skin disorder since the AMC had continued to deny this claim in that October 2009 decision and in a supplemental statement of the case (SSOC) issued later in October 2009.

Since expiration of the one-year period for filing a timely NOD concerning the initial rating or effective date assigned for the PTSD, however, the Veteran's representative has submitted a Written Brief Presentation in June 2011 requesting a higher rating for the PTSD - at least a 70 percent rating.  He also requested service connection for hearing loss.  As the Agency of Original Jurisdiction (AOJ), the RO has not considered these additional claims in the first instance.  So the Board does not presently have jurisdiction to consider these additional claims and, therefore, is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claim that is on appeal, for service connection for a skin disorder, the Board is again remanding this claim to the RO via the AMC in Washington, DC, albeit this time for a different reason.  The Veteran has requested another hearing at the RO before the Board before deciding this claim.


REMAND

The Acting Veterans Law Judge that presided over the Veteran's March 2008 hearing at the RO before the Board (Travel Board hearing) since has retired.  The Board therefore sent the Veteran a letter in August 2011 apprising him of this as well as his right to have another hearing with a different Veterans Law Judge who will ultimately decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.707 (2010).

The Veteran replied in August 2011 that he wants another Travel Board hearing.  This additional hearing therefore has to be scheduled before deciding this claim for a skin disorder.  38 C.F.R. § 20.700(a).

Accordingly, this claim is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Notify him of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


